Order entered December 14, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-16-01403-CV

                    IN RE ISRAEL CALLERO MENDEZ, Relator

              Original Proceeding from the 195th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. F10-00914-N

                                      ORDER
      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE